Citation Nr: 1705180	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  07-35 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to August 2001 and from January 2004 to February 2006.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded the claim in September 2011 and November 2013 for additional evidentiary development, and it has returned for further appellate review.  


FINDING OF FACT

In May 2014, the Veteran told VA over the phone that he wished to withdraw his appeal; his intention was confirmed, in writing, by his representative in December 2016.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met.  38 U.S.C.A. § 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing or on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204.  The withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In May 2014, VA called the Veteran to verify the date of an upcoming examination, and during that call, the Veteran expressed that he wanted to withdraw his claim, as he was satisfied with his benefits.  His authorized representative confirmed his client's intention to withdraw his appeal.  See Representative's Brief, Dec. 13, 2016.  As such, the Veteran's intent has been reduced to writing and is of record, see Tomlin v. Brown, 5 Vet. App. 355, 357-358 (1993), and there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


